Citation Nr: 0812442	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Clayte Binion and Albert E. 
Aikman, Attorneys


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Waco, Texas, which denied service connection for a low 
back disability.  The veteran testified at a September 2005 
hearing before a Decision Review Officer (DRO).  Transcripts 
have been associated with the file.

In February 2008, the veteran withdrew his earlier request 
for an RO hearing before the Board; as such, the Board may 
proceed with appellate review.


FINDING OF FACT

The evidence is at least in equipoise that the veteran 
incurred a back injury from parachute jumps in active service 
and has a current lumbosacral spine disc disability as a 
result.


CONCLUSION OF LAW

A lumbosacral spine disc disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a low back disability that stems from a 
parachute jump injury he sustained in service.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After a thorough review of the claims file, the Board finds 
that there is sufficient evidence to establish that the 
veteran incurred an in-service injury from a parachute jump.  
See Hickson, supra.  The veteran's DD-214 form indicates that 
he was awarded a Parachute Badge.  Although there is no 
record of any specific back injury  during active duty, it 
must be acknowledged that service medical records do show 
that in July 1971 the veteran complained of muscle pain and 
cramping in both legs when bending at the waist.  The veteran 
reported having the aforementioned symptoms over the past 
five months.  Also of record is a copy of a Thanksgiving 
card, postmarked in October 1970, that the veteran had sent 
to his mother.  In the card, the veteran recalls telling his 
mother back in August that he must have hit wrong when he 
made his jump, and informs her that he now has a little pain 
and tightness in his low back from time to time.  

The veteran's family members have submitted lay statements in 
support of his claim.  In a June 2005 letter, the veteran's 
brother recalls that in August 1970 the veteran had asked him 
for advice on whether to report his back and knee injuries.  
The veteran's brother states that he had advised the veteran 
to not report the injuries.  In a letter also dated in June 
2005, the veteran's father recalls that the veteran had 
sustained a back injury during jump school and that his 
brother had advised him that he would be "washed out" if he 
reported his injury; therefore, the veteran elected not to 
report the injury. 

At the September 2005 DRO hearing, the veteran testified that 
in jump school he landed wrong on his second qualifying jump 
and felt pain in his lower back.  The veteran's older brother 
was in Ranger training at the time.  The veteran asked his 
brother about the injury and was advised to tough it out if 
he could because otherwise he would either get washed out of 
jump school or recycled back through jump school.  

The Board notes additionally that a September 2004 note from 
Dr. R.S. states that the veteran was treated in the 1980s for 
back pain, and that the veteran had attributed the injuries 
to paratroop jumps/landings.  

The veteran's testimonies with respect to his parachute jump 
injury are corroborated by service records, lay statements 
and the aforementioned doctor's note, and not contradicted by 
any evidence of record.  In this regard, the Board finds the 
veteran's testimonies to be credible and concludes in turn 
that it is at least as likely as not that he sustained an 
injury to his low back while in service.  As such, the Board 
will now consider whether the veteran currently has the 
disability for which he claims service connection.  See 
Hickson, supra.  

The veteran's current low back disability has been amply 
demonstrated on the record.  A November 1993 MRI of the 
lumber spine revealed a focal disc herniation 
posterolaterally to the right at L5-S1 effacing the fat 
planes around the right S1 nerve root and causing moderate-
to-severe narrowing of that foramen.  A subsequent MRI in 
September 1999 showed no significant interval change.  This 
second MRI revealed, at L5-S1, a right lateral disc 
protrusion causing moderate to severe right neural foraminal 
narrowing and likely nerve root impingement.  The veteran was 
afforded a VA examination in July 2006.  An MRI was also 
taken, which revealed disc desiccation from L3 to S1, bulging 
posteriorly at L3/4 and L4/5.  There was no stenosis or 
foraminal narrowing.  The examiner diagnosed the veteran with 
lumbosacral spine disc desiccation.  Accordingly, the Board 
finds that the medical evidence of record establishes that 
the veteran has a current disability of the low back, 
consisting of a lumbosacral spine disc disability. 

The Board further finds that the veteran's current low back 
disability was incurred in service.  See Hickson, supra.  In 
a statement dated in February 2004, Dr. K.W. opined that the 
veteran's parachute training possibly contributed to his low 
back problems, although he could not say with certainty that 
there was a relationship between the two.  

The examiner at the July 2006 VA examination opined that the 
veteran's low back pain was less likely as not a result of 
service.  The examiner noted that degenerative changes on the 
MRI were consistent with aging.  The claims file, however, 
was not available for the examiner's review at the time of 
the examination.  

In September 2006, a VA medical opinion was obtained, based 
on a review of the claims file.  This examiner opined that 
the veteran's main problem had its onset in 1976 after he 
fell onto his left shoulder and back and sustained a clavicle 
fracture.  The examiner also thought the parachute jumping 
and the symptoms that followed could be indicative of some 
degree of back trouble in 1971.  The examiner considered the 
parachute jumps be a small contributing factor to the 
veteran's back trouble.  The examiner estimated its 
contribution to be 20 percent.  

The Board has weighed the aforementioned medical evidence to 
determine whether it reasonably supports a link between the 
veteran's parachute jumps in service and his current low back 
disability.  Although the July 2006 VA examination report 
reflects a negative nexus opinion, the Board notes that it 
was not based on a review of the claims file.  The other two 
nexus opinions, from Dr. K.W. in February 2004 and the VA 
examiner in September 2006, both acknowledge the possibility 
that the parachute jumps contributed to the veteran's lumbar 
spine problems.  On balance, the Board finds that it is at 
least as likely as not that his in-service parachute jumps 
were a contributing factor to the veteran's current low back 
disability. 

In view of these findings, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's lumbosacral spine disc disability is related to 
service, and, therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  See 38 U.S.C. § 5107(b) (West 2002); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Entitlement to service connection for a lumbosacral spine 
disc disability is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


